DETAILED ACTION

Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-9, 12, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutkin et al. (U.S. 2013/0311863 A1, hereinafter “Gutkin”).

 	As to claim 1, Gutkin discloses a system comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations (Figure 1) comprising: 
(para. [0031]; discloses a browser client sends requests for content to the remote server via the proxy server);
 	 retrieving, by the proxy server, first resource data from the first external resource (para [0037]; discloses “The remote server 16 includes machine readable instructions, i.e., computer code, for returning requested content 32 identified by the remote URL to the proxy server 14.”); 
 	generating a first static document on the proxy server for the first resource data; 
 generating a first proxy server link to the first static document on the proxy server, wherein the first proxy server link comprises address code to the proxy server added to the first link (para. [0038]; discloses “The proxy server markup handler 28 includes computer code for rewriting or otherwise changing the static URLs in accordance with predetermined proxy server rules. The predetermined proxy server rules are implementation specific and may vary depending upon the application. The rules may include, for example, adjusting URLs to point to a particular web address associated with the proxy server 14 and/or adding additional strings to facilitate tracking resources requested by the client browser 12.” This citation shows that the URLs for the content are modified based on proxy server rules to point to a particular proxy server address);
 	 replacing the first link in the message with the first proxy server link (para. [0048]; discloses “The proxy server markup handler 28 then wraps static URLs in the markup, wraps URLs within scripts, and wraps JavaScript expressions that may produce dynamically generated content with dynamically generated URLs. ”); and 
 	transmitting the message with the first proxy server link to a client device (para. [0048]; discloses “The wrapped URLs and expressions are then forwarded to the client 12. “).  

 	As to claim 2, Gutkin discloses the system of claim 1, wherein the operations further comprise: determining that the message is from a source external to the system based on one of an identifier of the source, an email address for the source in the message, or a table of external sources for the system prior to retrieving the first resource data (para. [0048]; discloses “the remote server 16 responds to client initiated content requests forwarded through the proxy server 14 with markup that is returned to the proxy server 14. The proxy server 14 employs the proxy server markup handler 28 to parse the markup and look for URLs; for URLs occurring within scripts (e.g., within HTML script tags); and for JavaScript function calls (occurring within HTML script tags) that may produce dynamic content with dynamically generated URLs therein. “).  

 	As to claim 5, Gutkin discloses the system of claim 1, wherein the first static document comprises a hypertext markup language (HTML) document on the proxy server, wherein the first external resource comprises an online webpage, and wherein the first resource data comprises webpage data for the online webpage (para. [0048]; discloses “he proxy server 14 employs the proxy server markup handler 28 to parse the markup and look for URLs; for URLs occurring within scripts (e.g., within HTML script tags); and for JavaScript function calls (occurring within HTML script tags) that may produce dynamic content with dynamically generated URLs therein. “).  

 	As to claim 7, Gutkin discloses the system of claim 1, wherein the first static document removes any executable processes from the first resource data and converts the executable processes to HTML (para. [0048]; discloses “the remote server 16 responds to client initiated content requests forwarded through the proxy server 14 with markup that is returned to the proxy server 14. The proxy server 14 employs the proxy server markup handler 28 to parse the markup and look for URLs; for URLs occurring within scripts (e.g., within HTML script tags); and for JavaScript function calls (occurring within HTML script tags) that may produce dynamic content with dynamically generated URLs therein. “). 

 	As to claim 8, Gutkin discloses the system of claim 1, wherein the address code enables the client device to navigate to the proxy server to prevent the client device from navigating to the first external resource external to the system, and wherein the address code is inserted before the first link (para. [0038]; discloses “The rules may include, for example, adjusting URLs to point to a particular web address associated with the proxy server 14 and/or adding additional strings to facilitate tracking resources requested by the client browser 12.”).  

claim 9, Gutkin discloses the system of claim 8, wherein the proxy server is external to the system, and wherein the address code for the proxy server does not identify the system (Figure 1, clearly discloses the proxy server and the remote server separate entities in the system and para. [0038] clearly shows that the particular web address associated with the proxy server is different than the one associated with the remote server).  

 	As to claim 12, Gutkin discloses a method comprising: 
transmitting, by a proxy server associated with a first computing device, an email from a second computing device to the first computing device, wherein the email comprises a static webpage link to a static webpage on the proxy server (para. [0048]; discloses “the remote server 16 responds to client initiated content requests forwarded through the proxy server 14 with markup that is returned to the proxy server 14. The proxy server 14 employs the proxy server markup handler 28 to parse the markup and look for URLs; for URLs occurring within scripts (e.g., within HTML script tags); and for JavaScript function calls (occurring within HTML script tags) that may produce dynamic content with dynamically generated URLs therein. “).  , and wherein the static webpage link comprises a uniform resource locator (URL) prefix for the static webpage on the proxy server inserted prior to an online webpage link to an online webpage with an external server (para. [0038]; discloses “The rules may include, for example, adjusting URLs to point to a particular web address associated with the proxy server 14 and/or adding additional strings to facilitate tracking resources requested by the client browser 12.”); 
(para.[0028]; discloses “The elements may include, for example, image maps or text that point to the location or address associated with the hyperlink, such that when a user selects an image map or hyperlinked text, the content associated with the specified location or address may be presented via a user interface.”); and 
 	causing to be displayed, on the first computing device, the static webpage on the proxy server in place of the online webpage with the external server (para. [0082]; discloses “he client browser 120 then processes the HTML document by parsing the HTML document, resulting in (a) displaying the web page's text, (b) requesting each additional link (i.e., generating a HTTP GET request for each additional link), and (c) upon receiving the requested content (e.g., in a HTTP response to each respective HTTP GET request), displaying the same”).  

 	As to claim 13, Gutkin discloses the method of claim 12, further comprising: receiving the email by the proxy server prior to the first computing device, wherein the proxy server is provided between an internal network used by the first computing device and an Internet; generating, on the proxy server, the static webpage based on the online webpage; and 28Docket No.: 70481.2571US01 OCP.D2018.2193.US 1 generating the static webpage link based on the URL prefix and the online webpage link (para. [0038]; discloses “The proxy server markup handler 28 includes computer code for rewriting or otherwise changing the static URLs in accordance with predetermined proxy server rules. The predetermined proxy server rules are implementation specific and may vary depending upon the application. The rules may include, for example, adjusting URLs to point to a particular web address associated with the proxy server 14 and/or adding additional strings to facilitate tracking resources requested by the client browser 12.” This citation shows that the URLs for the content are modified based on proxy server rules to point to a particular proxy server address).

 	As to claim 16, Gutkin discloses the method of claim 12, wherein the URL prefix comprises a navigation address to the proxy server (para. [0038]; discloses “The rules may include, for example, adjusting URLs to point to a particular web address associated with the proxy server 14 and/or adding additional strings to facilitate tracking resources requested by the client browser 12.”).  

 	As to claim 17, Gutkin discloses the method of claim 12, wherein the email further comprises a removal option of the URL prefix from the static webpage link, and wherein the removal option replaces the static webpage link with the online webpage link (para. [0048]; discloses “The proxy server markup handler 28 then wraps static URLs in the markup, wraps URLs within scripts, and wraps JavaScript expressions that may produce dynamically generated content with dynamically generated URLs.).  

  	As to claim 19, Gutkin discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
(para. [0031]; discloses a browser client sends requests for content to the remote server via the proxy server);;
 	 identifying that the message includes a link to an external website, wherein the external website comprises website data (para [0037]; discloses “The remote server 16 includes machine readable instructions, i.e., computer code, for returning requested content 32 identified by the remote URL to the proxy server 14.”); 
 	determining the website data by the proxy server (para. [0038]; discloses “The requested content 32 received by the proxy server 14 is analyzed for the existence of static URLs and link-producing scripts.”) ;  29Docket No.: 70481.2571US01 OCP.D2018.2193.US I 
 	generating a hypertext markup language (HTML) document on the proxy server for the website data, wherein the HTML document prevents execution of processes within the website data (para. [0087]; discloses “proxy server 250 forms (i.e., generates) its own HTTP GET request 503 for the same URL as HTTP GET request 501. In an embodiment, an IP packet used by proxy server 250 when sending HTTP GET request 503 is configured with the proxy server 250's IP address as the source address and Web Server #1's address as the destination address. ); 
 	adding IP address code to the proxy server to the link to the external website; and replacing the link in the message with a HTML document link to the HTML document based on the adding the IP address code to the link (para. [0038]; discloses “The rules may include, for example, adjusting URLs to point to a particular web address associated with the proxy server 14 and/or adding additional strings to facilitate tracking resources requested by the client browser 12.”) 

 	As to claim 20, Gutkin discloses the non-transitory machine-readable medium of claim 19, wherein the operations further comprise: receiving a navigation request to the HTML document from a device; and rendering the HTML document on the device (para. [0048]; discloses “The proxy server markup handler 28 then wraps static URLs in the markup, wraps URLs within scripts, and wraps JavaScript expressions that may produce dynamically generated content with dynamically generated URLs. The wrapped URLs and expressions are then forwarded to the client 12. Subsequently, the client markup handler 22 may optionally (via a first option) employ the applied wrapper functions to rewrite URLs directly on the client 12, or may optionally (via a second option) implement a RESTful call to the proxy server 14 to parse dynamically generated content; rewrite URLs therein; and return rewritten URLs back to the client 12 for further use.” This citation shows that the user requests are HTML requests made for the resource and received as HTML responses).

Allowable Subject Matter
Claims 3, 4, 6, 10, 11, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Dillion (U.S. 2017/0277807 A1) discloses a method wherein a proxy server performs the pre-fetching. Techniques such, for example, as executing Javascript in pre-fetched pages, modifying pre-fetched pages to address URL generation involving random numbers or dates, using cookie information or browser specifics when performing pre-fetching of pages, and injecting Javascript to measure response time may be performed, by way of example.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOE CHACKO/Primary Examiner, Art Unit 2456